PER CURIAM.
The husband seeks review of the trial court’s award of lump sum alimony to the wife and the denial of the husband’s claim for special equity in the marital home. The husband also appeals separately a judgment awarding attorneys’ fees and costs to the wife and an order amending the final judgment of dissolution to award the wife permanent periodic alimony. We affirm the trial court in every respect but remand for a correction in the final judgment of dissolution.
In affirming, we note that the trial court ordered that the husband was responsible to provide health insurance for the wife following the dissolution without setting any amount or limitation on that obligation. We agree that the husband should be required to furnish health insurance coverage for the wife. In view of the beneficial property distribution and alimony to be paid to the wife, however, we conclude that the amount of money the husband should pay for that health insurance be limited to the amount the husband currently pays to maintain health insurance coverage for his spouse under his present insurance policy.
Affirmed and remanded for correction of the final judgment.
SCHEB, A.C.J., and THREADGILL and PARKER, JJ., concur.